CONSULTING AGREEMENT

This Consulting Agreement (the "Agreement") is effective as of September 11,
2015, (the "Effective Date") by and between American Housing Income Trust Inc.,
a Maryland corporation, (hereinafter referred to as the "Company"), whose
offices are located at, 34225 N 27th Dr. Building 5 Ste 238, Phoenix, AZ 85085
and Barry Migliorini, (hereinafter referred to as "Consultant"), whose principal
address is 7071 Warner F3 Huntington Beach, California 92647. Company and
Consultant may be individually referred to herein as a "Party" and collectively
as the "Parties."

WITNESSETH

WHEREAS, the Company wishes to receive consulting services from Consultant from
time to time and Consultant is willing to provide such consulting services, and
Company and Consultant wish to enter into this Agreement to set forth the terms
and conditions on which services will be provided.

NOW, THEREFORE, the Company and Consultant hereby mutually covenant and agree as
follows:



1.    Engagement of Consultant. Consultant is hereby retained by the Company, as
a general advisor and consultant to the Company for the compensation and on the
terms and conditions hereinafter expressed. Consultant shall perform such
consulting duties as are reasonably assigned to him by the Company in regard to
the business of the Company and its Subsidiaries ("Services").

Services will include Consultant's advice, counsel and assistance to be
furnished at the reasonable request of the Company from time to time in
connection with (1) driving traffic to the Company's website ,(2) maintaining
and building of the Company's online presence, (3) generating leads and
prospective clients through online platforms, (4) branding the Company, its name
and products, (5) creating landing pages to drive traffic to the Company pages,
(6) engaging in social media marketing and creating content on all media
platforms, (7) creating and distributing videos to assist with branding the
Company, its products and name, (8) fulfilling all other general technical
duties to provide an optimal online presence. All services will be performed by
Consultant on a best efforts basis.

2.    Consultant's Duties. Consultant will make himself available for general
consultation at all reasonable times by telephone or correspondence, and will be
available at the Company's premises for up to two days per month on
mutually-agreed dates. The Company agrees to give Consultant reasonable notice
of what Services it desires and when it desires them to be performed. In that
connection, the Company and Consultant agree to cooperate in resolving any
scheduling problems that may arise with respect to Consultant being available at
the times requested.

3.    Compensation for Services. The Company agrees to pay to Consultant an
engagement fee of $2,000, and 6,000 (Six Thousand) shares of restricted common
stock in the Company with piggy-back registration rights (the "Shares") as
compensation for the Services. The Parties may agree to additional issuance of
shares as compensation to the extent the Services are expanded. The Shares are
to be issued in the name of the Consultant.



Page 1

--------------------------------------------------------------------------------







4.    Term. The term of this Agreement (the "Term") shall begin on the date of
this Agreement and expire on February 14, 2016; provided that it may be extended
by mutual agreement in writing for an additional term and may be terminated
during the Term as provided in Section 7 hereof.

5.    Duties of Consultant Relating to Consulting Services. Consultant shall at
all times be acting and performing hereunder as an independent contractor. In
connection with the performance by Consultant of the Services, the Company shall
not have or exercise any control or direction over the Services performed by
Consultant, and will not in any way supervise or control his activities.
Consultant shall perform all of the Services herein provided for relying on his
own experience, knowledge, judgment and techniques. Consultant shall not, in the
performance of his duties, be managed or advised concerning the same by the
Company. Consultant will not be acting as the employee, agent, partner, servant
or representative of the Company and Consultant will not have any authority to
bind the Company or any subsidiary of the Company in any manner.

6.    Termination of Agreement. Notwithstanding that the Term shall not have
been completed, the Company may terminate this Agreement (a) upon the death of
Consultant, (b) if Consultant should be incapacitated by illness or any other
matter from performing his duties hereunder for a continuous period of sixty
days, (c) for cause by delivery by the Company to Consultant of notice
specifying such cause, (d) upon the Company providing thirty (30) days written
notice, or (e) upon mutual agreement of the Parties.

7.    Confidential Information. Consultant agrees that, during the Term and at
all times after the termination of this Agreement for whatever reason, he will
treat as confidential and maintain in confidence all information relating to the
business of the Company, including without limitation the identity of the
customers and suppliers of the Company, the Company's arrangements with such
supplies and customers, and technical data relating to the Company's products
and services. In addition, Consultant agrees that, without the prior written
approval of the Company, he will not disclose any such information at any time
to any person, corporation, association or other entity except authorized
personnel of the Company or a subsidiary of the Company. Upon the termination of
this Agreement for any reason, Consultant will not take or retain from the
premises of the Company or any subsidiary of the Company any records, files or
other documents, or copies thereof, relating in any way to the business
operations of the Company or any subsidiary of the Company. It is expressly
agreed that the remedy at law for breach of the agreements set forth in this
Section is inadequate and that the Company shall, in addition to any other
available remedies (including, without limitation, the right of offset), be
entitled to injunctive relief to prevent the breach or threatened breach
thereof.

8.    Governing Law; Consent to Jurisdiction. This Agreement shall be deemed to
have been made under, and shall be construed and interpreted in accordance with,
the laws of the State of California, excluding any conflicts-of-law rule or law
which might refer such construction and interpretation to the laws of another
State, republic or country. The parties hereby submit to the jurisdiction of the
state and both parties agree any and all claims, disputes or controversies that
may arise out of this agreement shall be submitted to binding arbitration before
the American Arbitration Association.



Page 2

--------------------------------------------------------------------------------





9.    Modifications; Waiver. This Agreement shall not be amended or modified
except by written instrument executed by the Company and Consultant. The failure
of the Company or Consultant to insist upon strict performance of any provision
hereof shall not constitute a waiver of, or estoppel against asserting, the
right to require such performance in the future, nor shall a waiver or estoppel
in any one instance constitute a waiver or estoppel with respect to a later
breach of a similar nature or otherwise. 10. Remedies. The remedies accorded to
the parties by this Agreement are in addition to, and not in lieu of, all other
remedies to which the parties may be entitled at law or in equity. 11.
Inconsistent Obligations. Consultant represents and warrants that, at the date
of this Agreement, he has no obligations that are inconsistent with those of
this Agreement. 12. Sole Agreement. All prior negotiations and agreements
between the parties hereto relating to the transactions, employment and services
contemplated hereby are superseded by this Agreement, and there are no
representations, warranties, understandings or agreements with respect to such
transactions, employment or services other than those expressly set forth
herein. 13. Severability. If any of the terms or conditions of this Agreement
are held by any court of competent jurisdiction to be unenforceable or invalid,
such unenforceability or invalidity shall not render unenforceable or invalid
the entire Agreement. Instead, this Agreement shall be construed as if it did
not contain the particular provision or provisions held to be unenforceable or
invalid, the rights and obligations of the parties shall be construed and
enforced accordingly, and this Agreement shall thereupon remain in full force
and effect.

[SIGNATURES ON FOLLOWING PAGE]



Page 3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and Consultant have executed this Agreement as
of the day and year first above written.

COMPANY

/s/ Sean Zarinegar
By: Sean Zarinegar
Its: Chief Executive Officer

CONSULTANT

/s/ Barry Migliorini
Barry Migliorini



Page 4

--------------------------------------------------------------------------------



